t c memo united_states tax_court bob r davis and erin davis petitioners v commissioner of internal revenue respondent docket no filed date marcus j brooks steven gregory white and joe a rivera for petitioners stephanie j rakoski and adam l flick for respondent memorandum findings_of_fact and opinion paris judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure and dollar_figure in their federal_income_tax for through subject years respectively the deficiencies stem from petitioners’ charitable_contribution_deduction of dollar_figure million for on a bargain sale of dollar_figure acres of undeveloped land subject land and their allocation and carryover of deductions of dollar_figure dollar_figure and dollar_figure for and respectively the issue is whether the sale of the subject land entitled petitioners to deduct the reported charitable_contributions the court holds that it did subject_to the limitations stated herein findings_of_fact i preliminaries the parties stipulated certain facts and exhibits the court finds the stipulated facts accordingly and we incorporate those facts and the related exhibits herein petitioners are husband and wife and they filed joint federal_income_tax returns for the subject years they resided in or near waco texas at all relevant times unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded petitioners object to certain documents which respondent has introduced into evidence with respect to the special provisions addendum spa discussed below arguing that the texas parol evidence rule precludes the documents’ admission into evidence the court reserved ruling on this objection and we now overrule it the texas parol evidence rule does not exclude the documents from evidence because respondent was not a party to the addendum and the documents are not extrinsic evidence which respondent is offering into evidence to vary add to or contradict the terms of the addendum see eg 448_f2d_1346 5th cir 68_tc_249 aff’d 608_f2d_240 5th cir mrs davis did not appear or testify at trial but was represented by counsel waco is in mclennan county along the brazos river in the so-called heart of texas approximately miles south of dallas fort worth texas and approximately miles north of austin texas waco has a regional airport and various businesses hospitals and educational institutions including baylor university a primary thoroughfare to from and through waco is u s highway highway and the subject property is adjacent to the highway ii relevant individual and entities a mr davis bob r davis is a longtime resident of the waco area and a longtime entrepreneur and investor in real_estate he began acquiring real_estate in the late 1980s and throughout the years he has owned directly or indirectly a variety of real_estate in or near waco he is a philanthropist interested in helping the waco community and he has served on various community boards and committees in the waco area b mr perry donald keith perry has worked in retirement and long-term-care housing administration for approximately years he worked mainly for sears methodist retirement_system inc smrs and its affiliate the sears methodist foundation foundation he was the president and chief_executive_officer of both entities at all relevant times c smrs smrs was a sec_501 organization headquartered in abilene texas it built developed and operated various sizes of senior living centers throughout northwest texas the grounds of its largest campuses include single-family homes independent living apartments licensed assisted living skilled nursing care and alzheimer’s care in or smrs was recruited to see whether it would complete an ongoing project in waco to build the 120-bed wesley woods alzheimer’s care facility alzheimer’s care smrs agreed to assume the contractual liability and completed the project in early smrs’ work on the project inspired smrs and the waco community leaders to establish an additional retirement community second retirement community in the waco area d the foundation the foundation is a sec_501 organization headquartered in abilene it receives holds and manages endowment funds for smrs in the development of smrs’ senior living centers and in the furtherance of smrs’ ministries and missions e sun west sun west land ltd sun west is a limited_partnership that mr davis and a few other individuals formed to invest in real_estate mr davis is a limited_partner with a minority interest in sun west in sun west purchased acres of undeveloped land in waco with an intent to develop the land the land was near highway and old lorena road formerly know as church road or alternatively farm to market road fm no the intersection of highway and old lorena road is a significant thoroughfare for the waco community iii mr davis’ acquisition of land a overview in the fall of in recognition of the completion of the alzheimer’s care project smrs’ bank a waco financial_institution hosted a dinner for smrs officers mr davis attended since he was a board member and a shareholder of the waco financial_institution and dined with mr perry and several of his smrs colleagues during that meeting the parties mentioned that smrs wanted to establish the second retirement community smrs would require a different location in the waco area to establish the second retirement community mr perry began looking at land in the waco area in or about for that purpose mr davis later informed mr perry that sun west had land in waco that would be ideal for the second retirement community and that sun west could carve out a portion of the land for the retirement community b 09-acre tract mr davis and mr perry subsequently toured sun west’s land in or near waco the tour included a 09-acre tract in waco along old lorena road south of highway the 09-acre tract had significant frontage along the eastern side of old lorena road and the tract spread inward east from old lorena road most of the eastern back portion of the 09-acre tract is a significant portion of what eventually became the subject land and is bordered by the south bosque river a significant portion of the south bosque river border included in the subject land is within a u s flowage easement this easement gives the federal the remainder of the subject land is part of a 61-acre tract discussed below as the mci tract the court sometimes refers to the 09-acre tract and the 61-acre tract as the parent tracts included as an appendix are images of the subject land which roughly resembles the shape of the state of texas and each parent tract the 61-acre tract is the upper portion of the images and the 09-acre tract is the lower portion of the images eventually the parties used a 27-acre tract discussed below as potential servitude property to provide additional ingress and egress for the parent tract’s access to farm to market road old lorena road in addition to use as a comparable sale in the appraisal the flowage easement was originally granted to the federal government for the u s army corps of engineers in conjunction with the completion of lake waco dam which was completed in see infra appendix exhibit 97-p government the perpetual right to overflow flood and submerge lands and to restrict building on the portion of the property encumbered by the easement most if not all of the portion is within the u s flowage easement is also located within a designated 100-year flood zone that the u s federal emergency management agency defines as an area that will be inundated by a flood event having a chance of being equaled or exceeded in any given year 100-year flood zone the construction of habitable buildings within the 100-year flood zone is prohibited but the construction of sidewalks walking or bike trails or park-like accommodations such as picnic or grilling areas is allowed because of the restrictions that portion of the tract featured mature hardwood trees leading down to the river’s edge after mr davis and mr perry toured the 09-acre tract but before date sun west received an unsolicited offer from an unrelated party to buy the tract mr davis’ partners wanted to sell the tract to the offeror although the partnership_agreement did not contain a mandatory buy sell provision mr davis wanted to buy the tract from his partners instead of accepting the previous offer sun west accepted mr davis’ offer to purchase the 09-acre see infra appendix exhibit 97-p tract for dollar_figure dollar_figure per acre or approximately cents per square foot his price was dollar_figure per acre less than the unsolicited offer and sun west closed the purchase on date contemporaneous with the sale the bank financing mr davis’ purchase retained bruce cresson ii an experienced texas certified general real_estate appraiser to appraise the tract the 09-acre tract was zoned for single family residential use and mr cresson appraised the 09-acre tract for the lender on the basis of his certified opinion some form of residential use would be the tract’s highest_and_best_use in addition he used a market sales comparison approach under which he analyzed the selling prices of five tracts of nearby vacant land that sold within the 57-month period preceding date and then to the extent he considered necessary adjusting those sale prices to reflect the passage of one acre equals big_number square feet incident to his appraisal of the tract mr cresson recommended that the tract be surveyed to ascertain its exact size and dimensions even though the bank appraisal reflected 47-acres the tract had the same metes and bounds description as the subject land for purposes of the purchase appraisal the discussion will refer to the property a sec_73 09-acres as reflected in the appraisal performed on completion of the subject land’s sale time and the differences in location and size the information that mr cresson considered in appraising the 09-acre tract included the following before adjustments comp no address acres sale date sale price price per acre zoning richie road dollar_figure chapel road and richie road dollar_figure big_number dollar_figure big_number oak road stageline drive dollar_figure big_number speegleville road and oak road dollar_figure big_number dollar_figure no zoning big_number no zoning big_number not listed big_number residential big_number residential with adjustments comp no comp no comp no comp no comp no price per acre adjustments time location size total adjustments total dollar_figureadjustments indicated value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- - -0- -0- dollar_figure - dollar_figure -0- -0- dollar_figure -0- -0- - - big_number dollar_figure -0- -0- dollar_figure the sales comparison method when used to value real_estate compares the real_estate to other properties similar in terms of among other attributes location use zoning and size and recently sold at arm’s-length prices negative adjustments are made to the sale prices of the comparable properties to reflect superior attributes of the comparable properties vis-a-vis the subject property and positive adjustments are made to the sale prices of the comparable properties to reflect inferior attributes of the comparable properties vis-a-vis the subject property see eg talkington v commissioner tcmemo_1998_412 the land underlying comp nos and was in waco and wa sec_3_5 miles miles miles and mile respectively from the 09-acre tract although the land underlying comp no was in mcgregor texas it only wa sec_2 miles from the 09-acre tract mr cresson concluded from his analysis that a market_value range of dollar_figure per acre to dollar_figure per acre is considered reasonable for the tract that the tract was worth dollar_figure or dollar_figure when valued at dollar_figure per acre or dollar_figure per acre respectively and that the market_value of the tract was dollar_figure approximately dollar_figure per acre or approximately cents per square foot as of date c 27-acre tract sun west also owned a 27-acre tract of undeveloped land the tract was essentially l-shaped and wrapped around the southwest corner of highway and old lorena road and across the street from the western boundaries of the acre and the 61-acre tracts the 27-acre tract was zoned for residential use and sun west received an offer to buy an undisclosed portion of the 27-acre tract at dollar_figure per acre mr davis did not want sun west to sell any of the 27-acre tract to the offeror and mr davis instead bought the 27-acre tract from sun west on date at a cost of dollar_figure approximately dollar_figure per acre or approximately cents per square foot again sun west was not required to accept mr davis’ offer for the 27-acre tract mr cresson’s appraisal report as to the 09-acre tract does not explain the source of the dollar_figure or the dollar_figure the average indicated value of mr cresson’s comparable properties is dollar_figure mr cresson also appraised the 27-acre tract for the lender opining that the tract’s market_value as of date was dollar_figure approximately dollar_figure per acre or approximately cents per square foot he appraised the 27-acre tract using a sales comparison approach under which he analyzed the selling prices of four tracts of nearby land in waco three of which sold within the 20-month period preceding date and one of which was under contract for sale and then to the extent he considered necessary adjusting the sale prices to reflect the differences in location road frontage zoning traffic count site view and size the information that mr cresson considered in appraising the 27-acre tract included the following before adjustments comp no addre sec_2 stageline drive richie road highway china spring hghwy flat rock acres dollar_figure dollar_figure sale date sale price price per acre zoning dollar_figure dollar_figure big_number big_number under contract big_number big_number similar similar similar big_number big_number superior mr cresson’s appraisal report as to the 27-acre tract notes the range of the sale prices of his comparable properties and then states without further explanation that dollar_figure per acre was considered a reasonable estimated value of the 27-acre tract the average indicated value of mr cresson’s comparable properties is dollar_figure with adjustments comp no comp no comp no comp no dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- -0- -0- big_number -0- -0- -0- big_number big_number big_number -0- -0- -0- big_number big_number big_number -0- -0- -0- big_number big_number -0- -0- big_number big_number big_number -0- big_number big_number price per acre adjustments location road frontage zoning traffic count site view size total adjustments indicated value d mci tract mill creek investments ltd mci is a real_estate group whose members included one or more individuals well experienced in the purchase and sale of real_estate in the waco area mci either individually or collectively with some or all of its members owned a 61-acre tract of land mci tract that is at the southeast corner of highway and old lorena road and extends eastward along highway and is next to the 09-acre and 27-acre tracts the eastern edge of the mci tract is next to the south bosque river and of the mci tract is in the u s flowage easement and subject_to the restrictions of record mci wanted to buy the 09-acre tract from mr davis to combine with the mci tract to maximize the benefit of both tracts as a single tract mr davis did not want to sell the 09-acre tract so mci offered to sell the mci tract to mr davis mr davis purchased the mci tract on date after mr perry mentioned that he would desire access to highway if smrs were to establish the second retirement community on part of the 09-acre tract mr davis paid dollar_figure for the dollar_figure acres of the mci tract approximately dollar_figure per acre or approximately cents per square foot mr davis recognized that the most direct access from the 09-acre tract to highway was through the mci tract and he believed that the value of those two tracts was significantly greater if valued as one tract rather than two separate tracts mr cresson appraised the mci tract for the lender the lender instructed mr cresson to appraise the tract as a 76-acre residential tract and a 85-acre commercial tract he appraised the 76-acre tract beginning on the eastern boundary of the mci tract heading westward as multifamily residential property and he appraised the 85-acre tract none of which was eventually included in the subject land as commercial property he appraised the 76-acre portion of the mci tract at dollar_figure approximately dollar_figure per acre or approximately dollar_figure per square foot and the 85-acre portion of the mci tract at dollar_figure approximately dollar_figure per acre or approximately dollar_figure per square foot opining that the mci tract’s market_value as of date totaled dollar_figure dollar_figure plus dollar_figure he appraised each portion using a sales comparison land in the waco area that is zoned for multifamily residential use may have buildings with more than four families and is generally worth more per square acre or per square foot than property zoned for single family residential use approach under which he analyzed the selling prices of various nearby tracts that sold or were under contract to sell within the 43-month period preceding date and then to the extent he considered necessary adjusting those sale prices to reflect the differences in location zoning traffic control flood zone flowage easement and size mr cresson’s appraisal of the 76-acre portion of the mci tract took into account three properties which he considered comparable to the 76-acre portion the information that mr cresson considered in appraising the 76-acre portion of the mci tract included the following adjustments to include flood zone and flowage easements before adjustments comp no address square feet sale date sales_price price square foot zoning chapel road big_number under contract dollar_figure old temple road big_number big_number big_number big_number chapel road dollar_figure dollar_figure dollar_figure similar similar similar all three of his comparable properties were in waco and by comp no the properties were miles miles and miles respectively from the 76-acre portion of the mci tract with adjustments comp no comp no comp no price per square foot adjustments location zoning traffic count flood zone flowage easement size total adjustments indicated value dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure represents a adjustment for the flood zone flowage easement on the date appraisal iv mr davis’ sale of the subject land to the foundation a overview in date smrs completed a market study concluding that the waco market including its population demographic trends income levels and competitors in the field could support a community such as the proposed second retirement community mr davis and mr perry discussed a sale of the subject land to the foundation incident to that study the shape of the subject land incidentally roughly resembles the state of texas and consists of land from two tracts owned by mr davis that being approximately acres of the 09-acre tract and approximately acres of the mci tract the subject land has no frontage on old lorena road and its panhandle which is approximately feet wide at the tip has frontage only on highway approximately one-third of the subject land is big_number square feet see infra appendix exhibit 99-r the subject land generally towards the north of the property is zoned for multifamily use and the remainder of the subject land is zoned for single-family residential use the subject land is vacant land with no substantial improvements the southern and eastern portions of the subject land adjoin land owned by the u s army corps of engineers which in turn contains the south bosque river and approximately acres of the subject land primarily along its east and south boundaries is undevelopable land within the 100-year flood zone and or encumbered by a flowage easement the portion of the subject land towards the river is scenic with a gradual slope a riverbank and mature hardwood trees the western portion of the subject land is across the street old lorena road from the 27-acre tract of property mr davis owns and to the east of old lorena road and the northern portion of the subject land adjoins highway to the extent of the approximately 300-foot panhandle or the property owned by mr davis adjoining highway the subject land is in a mixed-use neighborhood in waco and its immediate neighborhood includes a golf course development with large single-family residences vacant land a municipal airport and several service and retail businesses b negotiations in the real_estate market was thriving and in the spring mr perry and mr davis began seriously negotiating the sale of the subject land mr perry put little value on the portion of the subject land that was within the 100-year flood zone because the flood zone property could not be developed mr perry did not object to the flood zone property being included in the sale however because they planned a retirement community campus and that portion of the subject land was scenic with green grass and mature trees and most of it could be used for recreational pursuits eg picnic areas and playgrounds and for access to the river mr perry first approached mr davis to donate all of the subject land to the foundation mr davis replied that he was not financially able to do so mr davis indicated to mr perry that he wanted dollar_figure million to dollar_figure million for the subject land mr perry countered that the foundation would pay dollar_figure million mr davis declined that offer mr perry informed mr davis that the foundation could pay no more than dollar_figure million for the subject land and mr perry suggested to mr davis that he could structure his sale of the subject land to the foundation as a bargain sale mr perry stated that through a bargain sale mr davis could potentially receive dollar_figure million plus a right to name a building erected on the land and some rights to have family members reside in the second retirement community at reduced rates mr perry also told mr davis that selling the subject land to the foundation for less than the land’s fair_market_value also could possibly result in mr davis’ being entitled to a charitable_contribution_deduction mr davis was unfamiliar with bargain sales so he consulted his certified_public_accountant tax preparer cpa who essentially explained to mr davis that in a charitable setting the difference between a property’s fair_market_value and its sale price results in a charitable_contribution mr davis was amenable to obtaining a charitable_contribution_deduction incident to his sale of the subject land to the foundation and he asked his cpa’s firm to prepare tax projections under different valuation scenarios to quantify the tax savings that could flow from such a sale the scenarios indicated that the potential tax_benefit of the charitable_contribution would increase as the reported value of the property increased mr davis and mr perry eventually agreed in principle that as long as the land was appraised at dollar_figure million or more the foundation would pay mr davis dollar_figure million for the subject land afterwards but incident to that agreement mr davis retained mr cresson to appraise the subject land mr davis did not tell mr cresson that mr davis and mr perry had agreed in principle that the foundation would pay mr davis dollar_figure million for the subject land eventually as discussed below mr cresson appraised the subject land at a market_value of dollar_figure million as of date contingent upon the entire tract’s being zoned for multifamily usedollar_figure v terms of sale on date mr perry on behalf of the foundation and mr davis signed an unimproved property contract contract with respect to the sale of the subject land the contract prepared by mr davis’ real_estate attorney stated that mr davis was selling the subject land to the foundation for dollar_figure million and that generally the sale would close by date also on date mr davis and mr perry signed a contemporaneously prepared special provisions addendum spa which the contract stated was part of the contract the spa essentially specified benefits that mr davis desired be included in the sale before mr davis and mr perry attended the closing their sole discussion of most of these benefits was during a long meeting one night at mr davis’ home mr davis’ primary interest in these benefits was to preserve housing and care for his mother in the new second retirement community the spa stated in part that mr davis was selling the subject land to the foundation at less than its fair_market_value that the foundation was a qualified the acres located in the 09-acre tract was zoned only for single family residences and would require an increase zoning designation to allow more than four families per building the balance of acres was already zoned for multifamily use see supra note charitable_organization to which a noncash contribution could be deducted for federal_income_tax purposes and that mr davis could terminate the contract if the subject land was appraised at less than dollar_figure million the spa also stated that the foundation would develop and operate the subject land as a retirement center that would include a multistory residential building tower and additional single- family dwellings that the retirement center would provide food preparation and maintenance services and that the parties to the sale of the subject land will execute at closing an agreement providing for the following rights of seller mr davis among other rights the right to name the tower with a name reasonably acceptable to mr davis and to the foundation the right to require the foundation to construct as its first dwelling a single-family model home using a general contractor designated by mr davis and to provide certain landscaping and furniture for that model home the right to select two individuals from a list of named family members generally to reside rent free in the model home or alternatively in the tower upon the payment of a partially refundable entry fee and with free or discounted meals and the right to terminate the rights just described in in exchange for a payment equal to the value of those rights the spa also stated that mr davis would give the foundation a phase i environmental site assessment before closing mr davis would donate land on which the foundation would construct or otherwise pay for the construction of a public road from old lorena road to the subject land mr davis reserved a 12-foot easement along the boundary of the subject land near the river and mr davis would restrict the use of his land on the same side as old lorena road to development compatible to the foundation’s use and the foundation would support reasonable zoning changes to that land the spa was later revised on date with the most significant change being a provision added to the initial version entitling mr davis to receive dollar_figure with interest in certain cases in termination of the referenced rights of the seller just described in and if the foundation eventually opts not to establish the second retirement community or if the foundation fails to commence construction of the community within years of the sale of the subject land or generally up to years after that date if mr davis so elects the executed version of the spa required the parties to the sale to execute at closing an agreement providing for the following rights of seller mr davis had asked mr perry to draft such an agreement vi closing the transaction closed on date with mr davis selling the subject land to the foundation for dollar_figure million in cash mr davis had also delivered a phase i environmental site assessment before closing mr davis executed a warranty deed conveying the subject land to the foundation subject_to his reserving a 12-foot-wide easement for ingress and egress from the river to his property adjacent to the subject land at closing mr perry presented to mr davis a proposed memorandum of understanding that mr perry believed clarified what he and mr davis had agreed to in the spa because of differences between mr perry’s proposed memorandum of understanding and mr davis’ understanding of the spa mr davis refused to sign the memorandum of understanding at the closing mr davis nevertheless proceeded to execute the deed and other closing documents required in the sale and completed the conveyance of the subject land to the foundation mr davis wanted to make a contribution to benefit the community of waco and he was impressed by the mission of smrs and believed a contribution to smrs either directly or indirectly through the foundation would benefit smrs’ charitable mission and the community of waco mr davis’ basis in the subject land as of that time was dollar_figure vii subsequent events concerning the spa at or just after the closing mr davis gave the memorandum of understanding to his attorney to compare it with the spa his attorney having reviewed the memorandum advised mr davis that he and mr perry had different understandings as to some of the provisions in the spa and that mr davis should confirm in writing at the earliest opportunity their common understanding of those provisions after closing mr davis never asked his attorney to prepare a revised memorandum as to the rights set out in the spa and mr perry never delivered a revised memorandum to mr davis because both mr perry and mr davis believed that the spa provisions required a final document to be executed at the closing neither mr perry nor mr davis believed that the provisions executed before the closing_agreement constituted a final agreement to be included in the final sale documents viii letter of acknowledgment smrs sent mr davis a letter dated date thanking him for his extraordinary gift to the foundation in the form of the sale for dollar_figure million of the subject land which was appraised at dollar_figure million the letter states i want to thank you for your extraordinary gift to the sears methodist foundation in the form of the bargain sale of dollar_figure acres out of the h roberts survey at hwy near church road in waco texas the certified appraised value of the above described property was dollar_figure million and the bargain sales_price was dollar_figure million therefore your gift to the foundation was dollar_figure million your cpa will need to complete and file irs form_8283 noncash charitable_contributions the form requires our signature as well as yours and the appraiser’s we will be glad to provide our signature when that form is ready sears strives to set the standards for our industry and because of people like you we are able to provide the highest quality of care for our residents thank you for being a part of that vision ix federal_income_tax returns a overview petitioners’ return includes form_8283 of which page reports a dollar_figure million contribution through a bargain sale of dollar_figure million of undeveloped land for dollar_figure million and identifies the undeveloped land as the subject land they included in their return mr cresson’s complete--self-contained appraisal report dated date date appraisal opining that the market_value of the subject land was dollar_figure million as of date petitioners calculated the dollar_figure million charitable_contribution_deduction as the difference between the dollar_figure million appraised value and the dollar_figure million that the foundation paid to purchase the subject land applying applicable legal limitations on deductibility they applied dollar_figure of the dollar_figure million for they carried over and applied dollar_figure and dollar_figure of the dollar_figure million charitable_contribution_deduction to their and returns respectively b date appraisal mr cresson appraised the subject land using a sales comparison analysis and assumed that the land was zoned entirely for multifamily use for purposes of his analysis he referenced sales of three nearby comparable properties which occurred between date and date each of those properties was zoned for multifamily use the first and third comparable_property sales were the date sale of the vacant land pincite chapel road and the date sale of the vacant land pincite chapel road the second sale of comparable_property was the date sale as mr cresson listed it of while the zoning for the subject land was actually split between single- family residential use and multifamily use the court finds this assumption to be reasonable mr cresson opined that the city of waco typically accommodates zoning changes where as here the person requesting the change owns the surrounding property and respondent’s expert after consulting with representatives of the city of waco zoning department agreed that mr cresson’s multifamily zoning assumption was reasonable mr cresson stated in his appraisal report that the land pincite chapel road amassed big_number square feet that the sale price was dollar_figure and that the price per square foot was dollar_figure mr cresson’s date appraisal did not explain why these amounts are different from the corresponding amounts set forth in his appraisal of the 76-acre portion of the mci tract however review of the record reflects the comparison verification of consideration was under contract and verification of the consideration in came from deed records a big_number square foot tract of vacant land at new road between bagby avenue and i-35 seven miles from the subject land for dollar_figure million dollar_figure per square foot at the direction of mr davis mr cresson did not consider the sale price information of the two parent tracts nor did mr davis share that sales information with mr cresson although mr cresson asked him for such information mr cresson concluded in his appraisal that his comparable properties had unadjusted sale prices per square foot of dollar_figure dollar_figure and dollar_figure respectively he then adjusted the sale prices to account for his comparable properties’ locations concluding that the comparable properties’ locations were inferior to that of the subject land and thus requiring positive adjustments of and respectively and sizes concluding that the comparable properties’ sizes were superior to that of the subject land and thus requiring negative adjustments of and respectively and to reflect his conclusions that the traffic count made his comparable properties inferior to the subject land positive adjustments of and respectively his comparable properties were superior to the subject land in that the comparable properties were not within a flood zone negative adjustment as to each comparable_property and this sale was actually an option on the land that reverted to the seller without money ever changing hands his comparable properties were inferior to the subject land in terms of the proximity to river frontage and wooded areas positive adjustment as to each comparable_property he concluded from his analysis that the per square foot values of his comparable properties after adjustments were dollar_figure dollar_figure and dollar_figure respectively and that a market_value range of dollar_figure to dollar_figure per square foot was reasonable for the subject land he calculated that the value of the subject land thus ranged from dollar_figure dollar_figure acres big_number square feet per acre dollar_figure to dollar_figure dollar_figure acres big_number square feet per acre dollar_figure and concluded that the market_value of the subject land was dollar_figure million approximately dollar_figure per acre or approximately dollar_figure per square foot x notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners for and denying the entirety of the claimed charitable_contribution deductions the notice reflects respondent’s determination that petitioners may not deduct any of the charitable_contributions claimed on their through tax returns as to the subject land because they failed to substantiate the reported contributions mr cresson’ sec_30 negative adjustment for the 100-year flood zone in was made as to the same portion of the subject land to which he made the positive adjustment for river frontage and wooded areas in i overview opinion the court must decide whether petitioners may deduct their reported dollar_figure million charitable_contribution petitioners argue that the court should decide this issue in the affirmative because the fair_market_value of the subject land was dollar_figure million at the time of the sale and mr davis sold the land to the foundation for dollar_figure million less than its fair_market_value with an intent to contribute the dollar_figure million excess value to the foundation respondent advances three arguments to the contrary first respondent argues that mr davis lacked a charitable intent when he sold the subject land to the foundation second respondent argues petitioners did not satisfy the contemporaneous written acknowledgment requirement of sec_170 third respondent argues the fair_market_value of the subject land as of the time of the sale did not exceed the dollar_figure million sale price the court agrees with petitioners that they made a charitable_contribution upon the sale of the subject land to the foundation but the court disagrees with petitioners that their charitable_contribution_deduction is dollar_figure million the court sets forth our analysis below it begins with a discussion of the credibility of the fact witnesses and of the burden_of_proof the court then turns to discussing the substantive issue at hand ii fact witnesses the court decides each fact witness’ credibility for purposes of evaluating his testimony the court then weighs the testimony and each piece of documentary_evidence draws appropriate inferences and chooses between conflicting inferences in finding the facts of this case the mere fact that a witness’ testimony may be unopposed does not necessarily mean that the court will find the testimony credible the court will not accept the testimony of witnesses at face value to the extent the court perceives the testimony to be incredible or otherwise unreliable see 115_tc_43 aff’d 299_f3d_221 3d cir the court generally finds each fact witness credible the court accepts their testimony unless otherwise stated iii burden_of_proof petitioners argue in their opening posttrial brief that respondent bears the burden_of_proof under sec_7491 the court disagrees the commissioner’s determinations set forth in a deficiency_notice are generally presumed correct see 290_us_111 see also rule a sec_7491 however provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to the issue and the taxpayer proves certain other conditions such as that the taxpayer complied with the substantiation requirements set forth in the code and maintained all records required by the code see sec_7491 and 135_tc_471 aff’d 668_f3d_888 7th cir the court previously denied petitioners’ pretrial motion to shift the burden_of_proof and petitioners have not persuaded us that the court should revisit that ruling the court concludes that petitioners bear the burden_of_proof and the court holds accordingly the court notes however that we decide this case on the basis of a preponderance_of_the_evidence without regard to which party bears the burden_of_proof see 131_tc_185 see also 394_f3d_1030 8th cir aff’g tcmemo_2003_212 iv charitable_contributions a overview individual taxpayers such as petitioners generally may deduct for a taxable_year the charitable_contributions that they made during the year see sec_170 where the total charitable_contributions exceed a certain threshold or are a contribution of certain capital_gain_property however the excess_amount is generally carried over to future years in the manner prescribed in the code see sec_170 d a where a taxpayer receives a substantial benefit in exchange for a contribution of property to a charitable_organization a charitable deduction is permitted only to the extent that the fair_market_value of the property exceeds the fair_market_value of the benefit conferred and the excess_contribution is made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also rolfs v commissioner t c pincite sec_1_170a-1 and income_tax regs taxpayers aiming to deduct charitable_contributions must satisfy substantiation requirements fixed by reference to the amount of the deduction claimed see generally sec_1_170a-13 income_tax regs b charitable intent respondent argues that mr davis lacked any charitable intent when he sold the subject land to the foundation respondent notes that mr davis negotiated with mr perry over the price at which he would sell the land to the foundation and that mr davis structured the transaction as a contribution in part only after mr perry informed mr davis of the concept of a bargain sale respondent also argues that mr davis lacked a charitable intent because he desired the tax benefits flowing from a charitable_contribution respondent also argues that mr davis lacked a charitable intent because he received sufficient consideration for the subject land in the form of dollar_figure million plus other items consisting of the proposed residency benefits an easement over part of the land the right to compel the foundation to pay for the construction of a road and to compel the foundation to support zoning changes to mr davis’ nearby property and the right in certain cases to a termination_payment the court disagrees with respondent’s arguments the court finds that as of the time of the sale mr davis believed that he was selling the subject land to the foundation for less than its fair_market_value and that he intended to transfer the excess value to the foundation as a charitable_contribution see am bar endowment u s pincite the sine qua non of a charitable_contribution is a transfer of money or property without adequate consideration see also hernandez v commissioner u s pincite noting that the expectation of a quid pro quo is typically viewed through the external features of the transaction at hand rather than through the subjective motivations of the parties thereto the mere fact that mr perry suggested conveying the subject land to the foundation in part as a charitable_contribution does not mean as respondent contends that mr davis lacked a charitable intent as of the time of the sale a finding of such an intent rests not on events that may have occurred before the sale but on mr davis’ intent at the time of the sale the court finds in the record that mr davis appreciated and believed in smrs’ mission and activities and in the benefit of having the second retirement community in the waco area to be sure mr davis even went so far as to transfer the subject land to the foundation although he learned at the closing that the residency and certain other_benefits which he desired be included in the transaction would not be included as discussed below as mr davis explained at trial the failure to agree on those benefits did not justify thwarting the transaction given the value of the transaction to smrs and to the waco community respondent also argues that petitioners are not entitled to deduct their reported dollar_figure million charitable_contribution because mr davis received or expected to receive significant benefits from the residency rights and from an appreciation in the value of his surrounding property on account of the foundation’s establishment of the second retirement community the court disagrees mr davis received no benefit from the residency rights in that those rights although desired by mr davis to be included in the sale were not ultimately included the spa explicitly required that the parties thereto execute a document at closing providing for such rights and the parties to the sale failed at the closing to execute the necessary paperwork to fulfill this requirement mr davis and mr perry disagreed at the closing as to their understandings of those benefits and the inclusion of those benefits in the sale and they did not follow up on the formalization or implementation of any of the rightsdollar_figure the court also disagrees with respondent’s assertion that a charitable intent was lacking because mr davis investigated the tax benefits of a bargain sale in connection with the sale of the tract and was motivated in part to obtain such a mr davis and mr perry each testified that they do not believe that the residency and meal provisions and the related termination_payment provision are enforceable given that the requisite paperwork was not executed at closing mr perry also confirmed that the dollar_figure termination fee was not and had not ever been reflected as an obligation of the foundation on its books_and_records respondent invites the court to disregard this testimony as unreliable to that end respondent states this testimony benefits mr davis in that it supports his tax deduction and benefits mr perry because the foundation does not have to pay the significant termination fee the court declines respondent’s invitation to disregard this testimony given our credibility findings as to mr perry and mr davis nor does the court find as respondent asks us to that mr davis expected to receive these benefits nor did he have the legal right to compel their payment deduction to the maximum amount possible see 682_f3d_189 2d cir vacating and remanding on other grounds tcmemo_2010_151 84_tc_285 the court similarly rejects respondent’s contention that a charitable_contribution_deduction should not be allowed here because the dollar_figure million in consideration that mr davis received may have exceeded his basis in the property what is important is not what mr davis paid for the property but what the property was worth at the time of the contributiondollar_figure nor does the court agree with respondent’s assertion that mr davis lacked a charitable intent because as respondent states mr davis received significant benefits in addition to the dollar_figure million in consideration first as mentioned above mr davis never received or was entitled to receive the residency benefits second respondent is incorrect to assert that mr davis received an easement mr davis retained an easement in the land and thus that property interest never passed to the foundation see 86_tc_243 moreover the 12-foot easement was insignificant in the overall scheme of the transaction in that mr davis’ use of the 12-foot easement along the river’s edge would not defeat or neither the notice_of_deficiency nor respondent has set forth any arguments that mr davis was a dealer in real_estate and therefore contributing inventory limited to basis see sec_170 otherwise interfere with the foundation’s use of the subject land see id pincite charitable_contribution_deduction allowed as to a bargain sale of property where the taxpayer retained insubstantial mineral_interests in the property third the foundation’s obligation to pay for the construction of the road and the foundation’s agreement to support the zoning changes suffer from a similar infirmity the construction of the public road was a joint project under which mr davis would donate a significant tract of the land across his property necessary to build the road for the retirement community to have access to old lorena road to the west of the subject property and the foundation would build or provide the funds for that road mr davis also agreed to limit the use of his property that was the subject of the zoning change in concert with the foundation’s agreeing to support the zoning change moreover as to the construction of the public road and the support of the zoning change any theoretical benefit that passed to petitioners over and above the benefit to the foundation was incidental and insignificant to the benefit to the community and to the transaction as a whole mclennan v united_states cl_ct further proceedings cl_ct aff’d 994_f2d_839 fed cir cf 243_fsupp_900 w d s c fourth any speculative increase in the value of mr davis’ nearby property fails to vitiate or otherwise erode his charitable intent in that he could not compel the construction of the retirement community in addition any such future increase in the value of mr davis’ nearby property would not be a direct product of the contribution but would be more appropriately tied to the operation of the real_estate market in waco the court concludes and holds that mr davis had the requisite charitable intent at the time of the sale c contemporaneous written acknowledgment respondent argues that petitioners fail the contemporaneous written acknowledgment requirement to that end respondent asserts petitioners failed to obtain a statement that meets the requirements of sec_170 petitioners argue that the date letter meets that requirement in that it describes the property that mr davis contributed to the foundation and noted that the foundation provided dollar_figure million in goods or services ie the cash in connection with the contribution respondent rebuts that the letter fails as a contemporaneous written acknowledgment because it did not disclose the goods and services other than the dollar_figure million that mr davis received in connection with the sale a taxpayer making a charitable_contribution of dollar_figure or more must obtain a contemporaneous written acknowledgment from the donee in order to deduct a charitable_contribution under sec_170 see sec_170 a written acknowledgment is contemporaneous where the taxpayer obtains the acknowledgment on or before the earlier of the date the taxpayer files a return for the year in which the taxpayer made the contribution or the due_date including extensions for filing that return see sec_170 an acknowledgment may be a contemporaneous written acknowledgment only if it includes in relevant part the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for the contributed_property and a description and good-faith estimate of the value of any goods or services provided see sec_170 goods or services include cash property services benefits and privileges sec_1_170a-13 income_tax regs and a donee provides goods or services as consideration if the donor expects at the time the donation is made to receive the goods or services even in a later year in exchange for the donation see id subpara see also viralam v commissioner 136_tc_151 the court finds that petitioners complied with the contemporaneous written acknowledgment requirement as discussed above mr davis did not receive any goods or service other than the dollar_figure million in consideration of his sale of the subject land respondent concedes in his posttrial surreply brief that petitioners met the contemporaneous written acknowledgment requirement if goods or services in addition to the dollar_figure million were not received or expected to be received the court thus holds for petitioners on this dispute d fair_market_value overview petitioners argue that the fair_market_value of the subject land was dollar_figure million at the time of the sale respondent argues that the applicable fair_market_value was not more than dollar_figure million applicable standards fair_market_value is a question of fact and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences see 323_us_119 304_us_282 see also chapman glen ltd v commissioner t c fair_market_value is measured on the applicable_valuation_date which in this case is the date of mr davis’ sale of the subject land to the foundation see sec_170 chapman glen ltd v commissioner t c pincite sec_1_170a-1 income_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts sec_1_170a-1 income_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the characteristics of these hypothetical persons are not always the same as the personal characteristics of the actual seller or a particular buyer see 658_f2d_999 5th cir 94_tc_193 fair_market_value reflects the highest_and_best_use of the property on the valuation_date and the reasonable and objective possibilities for the property establish that use see 267_us_341 259_f2d_41 2d cir 87_tc_892 87_tc_389 expert testimony in general each party relies upon an expert to establish the applicable fair_market_value of the subject land expert testimony is admissible where it assists the court to understand the evidence or to determine a fact in issue see fed r evid see also 108_tc_147 and the court has broad discretion to evaluate the cogency of an expert’s analysis see 136_tc_195 the court weighs an expert’s testimony in light of his or her qualifications and with due regard to all other credible_evidence in the record the court may embrace or reject an expert’s opinion in toto or the court may pick and choose the portions of the opinion to adopt see helvering v nat’l grocery co u s pincite see also gibson assocs inc v commissioner t c pincite the court is not bound by an expert’s opinion and will reject an expert’s opinion to the extent that it is contrary to the judgment we form on the basis of our understanding of the record as a whole see gibson assocs inc v commissioner t c pincite identity of experts a mr cresson petitioners called mr cresson to testify as an expert on the valuation of real_estate and the court recognized mr cresson as such an expert with no objection by respondent the court also received into evidence with no objection by respondent two expert reports that mr cresson prepared that served as mr cresson’s direct testimony in this case see rule g the first report was mr cresson’s date appraisal which reflected his opinion that the market_value of the subject land was dollar_figure million as of date the second report dated date contained supplemental information relevant to mr cresson’s date appraisal mr cresson was raised in waco and he graduated from baylor university in with a bachelor of business administration degree majoring in finance and real_estate he began working for bridgewood properties a waco valuation firm doing real_estate appraisals in and he purchased the company in he is a texas general certified real_estate appraiser and he appraises both residential and commercial property for the last approximately years he has focused of his work on commercial property primarily on behalf of banks and other lending institutions he is a longstanding member of the waco association of realtors and of the texas association of realtors b mr ward respondent called donald l ward mai ava to testify as an expert on real_estate_valuation the court recognized mr ward as such an expert and over petitioners’ objection received into evidence his expert witness report and his memorandum responding to the supplemental information provided by mr cresson petitioners’ primary objection to mr ward is their claim that he is inherently biased because he is employed by the internal_revenue_service irs mr ward is a senior appraiser with approximately years of experience in both the private and the public irs sectors and he has worked for the irs since date he has been a member of the appraisal institute since and is an ava designee of the national association of certified valuation analysts he has held a texas broker’s license since he has been a training instructor in irs appraisal classes and he has taught appraisal classes at a junior college he has previously testified as an expert witness in u s district courts in texas respondent retained mr ward to review mr cresson’s date appraisal and to render an opinion on the fair_market_value of the subject land mr ward concluded that mr cresson’s analysis is deeply flawed in numerous respects and that his resulting conclusion of market_value is wrong mr ward opined that the fair_market_value was best determined by analyzing the sale prices that mr davis paid to acquire the two parent tracts the 27-acre tract and the price that the foundation paid mr davis for the subject land mr ward concluded that the fair_market_value of the subject land was dollar_figure million as of date and could be higher only if the items in the spa added value to the dollar_figure million that the foundation paid for the subject land court’s impression of the experts and their opinions with the exceptions discussed below the court finds mr cresson’s opinion to be more persuasive than mr ward’s opinion as to the applicable fair_market_value of the subject land mr cresson is a longtime experienced well-credentialed local appraiser familiar with real_estate in the waco area he credibly opined that the real_estate market in waco generally causes the price per acre for tracts of property to be higher as the tracts get smaller he also credibly opined that the subject land could likely be rezoned to multifamily residential use and that multifamily residential property typically sells for more per square foot than single family residential property he valued the subject land reasonably assuming that the highest_and_best_use of the land would be for multifamily residential use and that such use would include multifamily complexes such as an executive apartment complex he analyzed arm’s-length sales of properties from the relevant waco area which he ascertained were comparable to the subject land he generally made reasonable adjustments to those properties’ sale prices to equate the underlying properties with the subject land and he arrived at a conclusion of value as to the subject land respondent faults mr cresson’s appraisal of the subject land asserting primarily that the fair_market_value of the subject land is best measured by sun west’s sales of the two parent tracts to mr davis and by mr davis’ purchase of the third tract respondent also criticizes mr cresson for not using the old temple road land as a comparable_property which he had previously used as a comparable for a date appraisal in the 76-acre portion of the mci tract that was already zoned for multifamily use and is wholly incorporated in the subject land the court disagrees with respondent on the first point but agrees with respondent on the second the probative value of an actual sale price is at a low ebb where a material_change in circumstances occurs between the valuation_date and the date of sale see eg wortmann v commissioner tcmemo_2005_ slip op pincite recognizing that the weight given to an actual sale price is greatly diminished however where a material_change in circumstances occurs between the valuation_date and the date of sale cf 88_tc_1197 and the parent tracts were materially changed after they were sold to mr davis but before the applicable_valuation_date in that the foundation did not acquire any of the parent tracts in the whole the subject land is not representative of either parent tract as it was sold to mr davis in that the subject land is a combination of attractive portions of the parent tracts that results in favorable zoning highway frontage buildable space and river frontage the blend of the selected portions of each parent tract into the subject land created significant value that was not present in either parent tract when it was sold to mr davis to be sure both mr davis and the previous owners of the mci tract were deeply experienced and knowledgeable on the waco real_estate market and they believed that it was best and we infer most profitable to own both the 09-acre tract and the mci tract as opposed to owning either of those tracts alone the fact that the total value of two tracts may be significantly greater if they are valued as a single tract also was acknowledged by mr ward he opined that the concept of plottage also known as assemblage reflects the reality that assembling two or more tracts of land may produce greater utility and may be worth more than considering them separately treatises on the subject of valuation also have stated similarly see eg john a bogdanski federal tax valuation para c pincite through discussing cases involving assemblage and other special needs values the court also notes the value that inhered in the subject land as a single tract given as mr cresson credibly observed the healthy economic environment surrounding the subject land and the fact that the tract was in an excellent area for long-term real_estate investment the court agrees with respondent however that mr cresson should have taken into account the sale of the vacant land pincite old temple road the old temple road property was zoned for multifamily residential use and the sale was more recent than the sale of the land pincite chapel road that mr cresson took into account also the old temple road land was apparently similar to the subject land from the point of view of the flood zone and the flowage easement in addition petitioners have not adequately explained why old temple road while an appropriate comparable_property for the appraisal of the 76-acre portion of the mci tract and wholly incorporated into the subject land would fail to be an appropriate comparable_property in the appraisal of the subject land petitioners have set forth no persuasive reason as to why a hypothetical buyer and a hypothetical seller would not consider the sale of the land at old temple road to be a reasonable measure of the fair_market_value of the subject land and the court concludes that they would take that sale into account nor does the court see why the hypothetical parties would not consider the same if mr cresson’s previous adjustments from the appraisal leading to his indicated value for the old temple road to be reasonable as well for purposes of determining the applicable fair_market_value of the subject land the court finds that mr cresson’s appraisal should include the property previously used on the parent tract and the old temple road sale price subject_to applicable adjustments for the subject property respondent also asserts that mr cresson did not properly reflect adjustments for time location traffic count and river trees the court disagrees with respondent’s assertion as to the first three adjustments but respondent also asserts that mr cresson’s adjustment for zoning was inappropriate as stated above however the court finds that adjustment to be proper agrees with respondent’s assertion as to the fourth adjustment the value of real_estate in the waco area increased during the relevant period thus mr cresson’s decision not to make a time adjustment hardly supports respondent’s claim that mr cresson failed to make such an adjustment to inflate the value of the subject land likewise the subject land is in a location different from that of the comparable properties and the court finds nothing in the record to support respondent’s assertion that the minimal discounts that mr cresson took into account to reflect the different locations is inappropriate similarly respondent acknowledges that traffic count is a positive element for commercial property but stops short of agreeing that it also is a positive element of multifamily residential property visibility is advantageous for a multifamily housing facility such as that planned here in that a visible location in a major thoroughfare of an affluent and growing area of town is a good source of advertising for potential residents the size of the property also affords residents seclusion and privacy the court does not agree however with mr cresson’s fourth adjustment ie for rivers and trees in the portion of the subject land within the 100-year flood zone and restricted by the flowage easement granted to the federal government for the u s army corps of engineers mr ward opined persuasively through his report that appraisers generally discount the value of land in a flood zone because of use restrictions that some appraisers conclude that land in a flood zone has no value and that most appraisers conclude that land in a flood-prone area has some contributory eg aesthetic value though less than if the land were buildable land petitioners ask the court to disregard this testimony because they claim mr ward is inherently biased because he is employed by the irs the court declines to do so petitioners had ample opportunity to cross-examine mr ward as to any potential bias and they opted not to do so vigorous cross-examination is a traditional and appropriate means of attacking admissible evidence that a party believes is shaky see 509_us_579 and petitioners’ failure to cross-examine mr ward to elicit evidence in support of their claim of bias lends no support to that claim mr cresson made a negative adjustment to the subject land’s value against the comparable properties because of the 100-year flood zone but then offset that adjustment entirely with a positive adjustment for the river and the trees in the 100-year flood zone as mr cresson sees it the diminution in value of the subject land due to its location in the 100-year flood zone and restricted by a previously existing flowage easement granted to the federal government for the u s army corps of engineers is completely offset by an increase in the value of the land derived from the river and trees the court disagrees the court is unaware of any market data supporting mr cresson’s conclusion that the value of vacant land in the 100-year flood zone subject_to a flowage easement is the same as if that vacant land were not encumbered by the easement and outside the 100-year flood zone and mr ward persuasively stated that he is unaware of any such data either while trees and proximity to a river may be desirable the court tends to believe that hypothetical parties to a sale would not add value for that feature in an amount that would completely offset any decreased value from the building restrictions and the other negative aspects that go with being in the 100-year flood zone the court also notes that mr cresson’s appraisal of the dollar_figure acres of the mci tract which includes much of the same 100-year flood zone land reflected a flood zone adjustment against two identical comparable properties with no corresponding adjustment for the river and trees while mr cresson testified that he concluded that a positive adjustment for aesthetic value was necessary only after he walked down to the river and saw the beauty from that view the court declines to rely upon this testimony mr cresson stated before walking the subject land that it was worth dollar_figure million and his ultimate conclusion is the same if his testimony on that fact was earnest then his upward adjustments for scenic beauty should have naturally returned a value higher than his preliminary opinion all the same the court agrees with mr cresson to the extent that he opined that the 100-year flood zone restrictions add value to the subject land on account of the sanctuary that comes with viewing the area’s seclusion mr ward concluded that a negative adjustment should be taken into account to reflect the sanctuary derived from the flood zone restrictions and the court believes in the setting at hand that such an adjustment is appropriate for purposes of determining the applicable fair_market_value of the subject land the court adopts mr ward’ sec_15 negative adjustment to reflect the sanctuary derived from the 100-year flood zone restrictions and replaces in mr cresson’s appraisal of that land a negative adjustment for a negative adjustment that corresponds to reflect the aesthetic beauty on account of the river and of the trees in the 100-year flood zone e conclusion the court determines the applicable fair_market_value of the subject land by reference to the adjusted sale prices of four comparable properties chapel road chapel road new road and old temple road in addition the adjusted sale price for the properties should reflect a adjustment versus a adjustment for river frontage and wooded area where applicable the court further concludes on the basis of our finding that the subject land was sold for dollar_figure million that petitioners may claim a charitable_contribution_deduction with respect to the sale petitioners claimed a dollar_figure charitable_contribution_deduction for and upon a preliminary calculation based upon the adjustments determined in the court’s opinion the court thus sustains that deduction in full petitioners also claimed a dollar_figure charitable_contribution_deduction for and a dollar_figure charitable_contribution_deduction for the court has considered all arguments that the parties made for holdings contrary to those that the court had reached herein and to the extent not discussed the court has rejected those arguments as without merit the balance of the charitable_contribution_deduction shall be determined in full under a rule determination in order to reflect the foregoing decision will be entered under rule the balance of the charitable_contribution_deduction had been carried over to future tax years map contained in exhibit 97-p appendix exhibit 99-r
